In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claims 1 – 14 are objected to because of the following informalities:  
Claim 1 recites the limitation “for controlling light wave” which has a typographical error/omission. For the purposes of this Action, the limitation is interpreted as “for controlling a light wave”. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically, claim 1 recites the limitation “an optical waveguide formed on the substrate” and the instant specification describes that “… the nested Mach-Zehnder type optical waveguides 240a and 240b which are on the substrate 230 of the optical modulation element” (para. 0051). However, Figures 4 and 8 clearly show that the waveguide 232 is formed in the substrate 230, for example by indiffusion (“These optical waveguides can be formed by thermally diffusing Ti on 10the surface of the substrate 24n” at para. 0047). The use of “on” instead of “in” (or “through” at para. 0047) is likely to be a translation deficiency that inadvertently changes the scope of the claims to embodiments that are not disclosed. The claim limitation is interpreted as “an optical waveguide formed in the substrate”.

21G2020USThe following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites the limitation “an optical waveguide formed on the substrate” and the instant specification describes that “… the nested Mach-Zehnder type optical waveguides 240a and 240b which are 25formed on the substrate 230 of the optical modulation element” (para. 0051). However, Figures 4 and 8 clearly show that the waveguide 232 is formed in the substrate 230, for example by indiffusion (“These optical waveguides can be formed by thermally diffusing Ti on 10the surface of the substrate 24n” at para. 0047). For the purposes of this Action and in accordance with the instant specification, the limitation is interpreted as “an optical waveguide formed in the substrate”.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallemeier et al (US 6,198,855 B1).
Regarding claim 1, Hallemeier discloses (Figs. 2 and 3; 6:53 – 8:10) an optical waveguide element 44 (“an optical input 48 of a Mach-Zehnder modulator 44” at 6:56 – 57) comprising: 
a substrate 68 (“The modulator 44 includes a substrate 68 which in one embodiment is made of X-cut lithium niobate (LiNbO3)” at 7:7 – 9); 
an optical waveguide 58,60 formed in the substrate 68 (“The waveguides 58 and 60 may be created by diffusing titanium into the substrate 68” at 7:20 – 21); and 
an electrode 54,56,70 5an electrode for controlling a light wave propagating through the optical waveguide 58,60 (“While the split optical signals travel down waveguides 58 and 60, the electrical field of the RF signal modulates the split optical signals” at 6:62 – 64), 
wherein the optical waveguide 58,60 and the electrode 54,56,70 have an intersection in which the optical waveguide 58,60 and the electrode 54,56,70 intersect with each other (Fig. 2 shows that at least end section of 58,60 spatially overlap with the electrode 56 and that the input/output sections 48,66 of the optical waveguide spatially overlap with the electrode 54), and 10at the intersection, the electrode 54,56,70 has a multilayer structure including a plurality (at least two) of metal layers (two layer stacks 54/70 and 56/70 shown in Fig. 3 and are made of Au/Ti) made of a metal material (“.. the RF power electrodes 54 and 56 are formed from gold, but any conductive metal or metal alloy, such as silver or ), and a resin layer 76 made of a resin material (a polymer material, such as Benzocyclobutene (BCB) which is a resin material by its very nature) is formed between the electrode 54,56,70 and the substrate 68 (Fig. 3; “The device includes a polymer buffer layer formed on the upper surface of the substrate” in the Abstract; “A dielectric buffer layer 76 with a dielectric constant E is situated between the RF electrodes 54 and 56 and the substrate 68” at 7:49 – 51; “… the modulator includes a buffer layer 76 comprising a layer of Benzocyclobutene (BCB) 3022 ... BCB has superior thermal and electrical characteristics compared with conventionally used dielectric layer materials such as silicon dioxide (SiO2). The microwave dielectric constant of BCB is only 2.7, in contrast to 3.9 for SiO2. Furthermore, BCB is hydrophobic, absorbing less than 0.25% moisture after a 24-hour boil, while SiO2 absorbs a few percent of moisture after a 24-hour boil because it is porous” at 7:61 – 8:9). 
Regarding claim 3, Hallemeier teaches that the resin (BCB) layer 76 extends end-to-end over the entire upper surface of the substrate 68. Hence, the resin layer 76 is formed such that a length of the resin layer 76 (equal to the length of the substrate 68) along a waveguide direction (horizontal direction in Fig. 2) of the optical waveguide (Mach-Zehnder interferometer which also extends end-to-end along the entire length of the substrate 68) is longer than a length of the metal layer 70 (a portion of 70 that is comprised in the layer stack 56/70 and defines the center/hot electrode): indeed, Figure 2 clearly shows that the center/hot electrode 56/70 is shorter than the substrate 68 and the resin layer 76 which overlays its entirety.  
Regarding claim 10, Hallemeier teaches that the resin (BCB) layer 76 extends end-to-end over the entire upper surface of the substrate 68 and, as such, the resin layer is formed across at least two intersections, the least two intersections comprising an intersection between the hot/center electrode 56 and the waveguide (its central portion) and an intersection between the ground electrodes 54 and the waveguide (its input and output sections 48,66), as seen in Fig. 2.  
Regarding claim 12, Hallemeier expressly teaches (Fig. 1; 5:56 – 6:52) an optical modulation module 24,38 comprising: 
the disclosed optical waveguide element 24 (optical modulator), which is an optical modulation element that modulates light (“While the split optical signals travel down waveguides 58 and 60, the electrical field of the RF signal modulates the split optical signals” at 6:62 – 64; “The optical signals 16 are received at an input 23 of the modulator 24 and are modulated in each of the waveguides 28 and 26” at 6:15 – 17); and 
5a drive circuit 38,40,42 that drives the optical waveguide element 24 (“The controller 38 receives digital data signals from a data source 42 via a transmission line 40, and generates modulation control signals in response to the received signals. The modulation control signals are introduced into the modulator 24 via leads 34 and 36” at 6:25 – 29).
1510. The optical waveguide element according to claim 1 , wherein the resin layer is formed across at least two intersection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hallemeier.
Regarding claim 2, Hallemeier states that, in the multilayer (Au/Ti) structure of the electrode 56/70, the metal (Ti) layer closest to the substrate 68 is a thin layer of a material (Ti) promoting adhesion of the overlaying metal layer (Au) (“.. the RF power electrodes 54 and 56 are formed from gold, but any conductive metal or metal alloy, such as silver or copper can be used ... In one embodiment, gold is deposited using electroplating or sputtering techniques. For example, a fifty (50) to eighty (80) Angstrom sublayer 70 of titanium may be deposited to improve the adhesion of the gold to the substrate 68” at 7:29 – 38). While Hallemeier does not cite typical thicknesses of Au electrodes of a traveling-type for high-speed operation (as intended by him; 1:54 – 57), the Examiner takes official notice that it is well known in the art that such traveling electrodes commonly have thicknesses of tens of microns in order to reduce RF loss in the electrodes (due to an RF skin effect, a thicker electrode has lower microwave loss). It would be obvious to a person or ordinary skill in the art that the top metal (Au) layer electroplated on the lowest metal layer (seed Ti layer) is thicker than the latter.
Regarding claim 11, Hallemeier teaches (Fig. 1; 5:56 – 6:52) an optical modulator 24 comprising: 
the disclosed optical waveguide element 44 (shown in Figs. 2 and 3), which 20is an optical modulation element that modulates light (“While the split optical signals travel down waveguides 58 and 60, the electrical field of the RF signal modulates the split optical signals” at 6:62 – 64; “The optical signals 16 are received at an input 23 of the modulator 24 and are modulated in each of the waveguides 28 and 26” at 6:15 – 17); 
an optical fiber 22 that inputs light to the optical waveguide element 24/44 (6:10 – 24); and 
an optical fiber 30 that guides light which is output by the 25optical waveguide element to the outside of the optical waveguide element 24/44.
While Hallemeier does not expressly teach a housing/package housing the optical waveguide element 44, the Examiner takes official notice that it is well known in the art that optical waveguide modulators available as commercial products are packaged in housings. It would be obvious to a person or ordinary skill in the art that the optical waveguide element 44 of Hallemeier is to be packaged in a housing in order to protect fragile optical components from mechanical impact and environment (moisture, contamination, etc).  
Regarding claim 13, Hallemeier teaches (Fig. 1; 5:56 – 6:52) an optical transmission apparatus 10 comprising: 
the disclosed optical modulator 24; and 
an electronic circuit 42,38 that generates an electrical signal 10for causing the optical waveguide element 24/44 to perform a modulation operation 5(“The controller 38 receives digital data signals from a data source 42 via a transmission line 40, and generates modulation control signals in response to the received signals. The modulation control signals are introduced into the modulator 24 via leads 34 and 36” at 6:25 – 29). 
Regarding claim 14, Hallemeier teaches (Fig. 1; 5:56 – 6:52) an optical transmission apparatus 10 comprising: 
the disclosed optical module; and 
an electronic circuit 42,38 that generates an electrical signal 10for causing the optical waveguide element 24/44 to perform a modulation operation 5(“The controller 38 receives digital data signals from a data source 42 via a transmission line 40, and generates modulation control signals in response to the received signals. The modulation control signals are introduced into the modulator 24 via leads 34 and 36” at 6:25 – 29). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hallemeier in view Hosokawa et al (US 2018/0039104 A1).
Regarding claim 9, Hallemeier does not expressly teach that the electrode can have a slit/notch formed therein. However, Hosokawa discloses (Figs. 1 – 4 and 7 – 9; Abstract; para. 0032 – 0064) an optical modulator (a general view in Fig. 2) comprising a substrate (para. 0032), an optical waveguide 1, and an electrode 3,4, wherein the electrode can have a slit/notch formed therein. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of Hallemeier can have, in accordance with the teachings of Hosokawa, a slit/notch formed therein in order to reduce optical loss (caused by a metal electrode material) by reducing a length of an overlap portion between the optical waveguide and the electrode (Abstract; para. 0041 and 0048 of Hosokawa). Since excess optical loss by a metal electrode is caused mostly by the lowest metal layer (which is the closest to the optical waveguide and caused most attenuation), the Hallemeier – Hosokawa combination renders obvious an embodiment wherein a slit/notch is formed in at least one metal layer (Ti) .

Claims 1 – 5, 7, 8, and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US 2001/0007601 A1) in view of Hallemeier.
Regarding claim 1, Kondo discloses (Figs. 1 – 4; para. 0025 – 0042) an optical waveguide element 1B (“FIG. 3 is a plane view showing a traveling wave optical modulator 1B” at para. 0041) comprising (with reference to Figs. 3 and 4): 
a substrate 2 (“A substrate 2 is made of and a ferrodielectric and electro-optic single crystal” at para. 0028); 
an optical waveguide 3 formed in/on the substrate 2 (“The substrate has opposed main planes, and an optical waveguide 3 of a Mach-Zehnder type is formed on one of the opposed main planes” at para. 0015); and
an electrode 6-8 for controlling a light wave propagating through the optical waveguide 3 (its portion 3b,3b which are the arms of the waveguide Mach-Zehnder interferometer) (“… a set of electrodes provided on at least the thinner portion of the substrate and adapted for applying voltage to the first and second optical waveguide portions to modulate a light propagating the optical waveguide portions” in the Abstract, emphasis added; “Electrodes 6, 7 and 8 are formed on the main plane 2a of the substrate 2. The electrodes 6 and 8 function as ground electrodes, and the electrode 9 functions as a signal electrode” at para. 0029), 
wherein the optical waveguide and the electrode have an intersection 9A-9F in which the optical waveguide 3 and the electrode 6-8 intersect with each other, and 
wherein, at the intersection 9A-9F (as identified in Fig. 3; “… the optical waveguide 3 intersects with the electrodes 6 and 7 at six crossing portions 9A, 9B, 9C, 9D, 9E and 9F as viewed in plane” at para. 0031), the electrode comprises a metal layer (“The electrodes may be made of gold, silver or copper, etc” at ), and a buffer layer 5E,5F,5G,5H made of silicon oxide is formed between the electrode 6-8 and the substrate 2 (“each of the buffer layers 5E, 5F, 5G, 5H” at para. 0042; “As the buffer layer, a known material such as silicon oxide … may be used” at para. 0026).  
Kondo does not teach that (a) the electrode 6-8 can have a multilayer structure including a plurality of metal layers and that (b) the buffer layer 5 can alternatively be made of a resin material. However, Hallemeier provides features (a) and (b), as detailed below. Specifically, Hallemeier discloses (Figs. 2 and 3; 6:53 – 8:10) an optical waveguide element 44 (“an optical input 48 of a Mach-Zehnder modulator 44” at 6:56 – 57) that has general features similar to those in Kondo and comprises: 
a substrate 68 (“The modulator 44 includes a substrate 68 which in one embodiment is made of X-cut lithium niobate (LiNbO3)” at 7:7 – 9); 
an optical waveguide 58,60 formed in the substrate 68 (“The waveguides 58 and 60 may be created by diffusing titanium into the substrate 68” at 7:20 – 21); and 
an electrode 54,56,70 5an electrode for controlling a light wave propagating through the optical waveguide 58,60 (“While the split optical signals travel down waveguides 58 and 60, the electrical field of the RF signal modulates the split optical signals” at 6:62 – 64), 
wherein the optical waveguide 58,60 and the electrode 54,56,70 have an intersection in which the optical waveguide 58,60 and the electrode 54,56,70 intersect with each other (Fig. 2 shows that at least end section of 58,60 spatially overlap with the electrode 56 and that the input/output sections 48,66 of the optical waveguide spatially overlap with the electrode 54).
Hallemeier expressly teaches that, 10at the intersection, the electrode 54,56,70 has a multilayer structure (feature a) including a plurality (at least two) of metal layers (two layer stacks 54/70 and 56/70 are shown in Fig. 3 and made of Au/Ti) made of a metal material (“.. the RF power electrodes 54 and 56 are formed from gold, but any conductive metal or metal alloy, such as silver or ), and a resin layer 76 made of a resin material (feature b) is formed between the electrode 54,56,70 and the substrate 68 (Fig. 3; the buffer layer 76 is a polymer material, such as Benzocyclobutene (BCB) which is a resin material by its very nature; “The device includes a polymer buffer layer formed on the upper surface of the substrate” in the Abstract; “A dielectric buffer layer 76 with a dielectric constant E is situated between the RF electrodes 54 and 56 and the substrate 68” at 7:49 – 51; 7:61 – 8:9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Kondo can have features a and b, in accordance for the teachings of Hallemeier.  The motivation for a multilayer structure (feature a) is that an Au layer can be grown/plated on an underlying adhesion-promoting seed Ti layer (“.. the RF power electrodes 54 and 56 are formed from gold, but any conductive metal or metal alloy, such as silver or copper can be used ... In one embodiment, gold is deposited using electroplating or sputtering techniques. For example, a fifty (50) to eighty (80) Angstrom sublayer 70 of titanium may be deposited to improve the adhesion of the gold to the substrate 68” at 7:29 – 38 of Hallemeier).  The motivation for a resin buffer layer (feature b) of Hallemeier, instead of a conventional material (silicon oxide) in Kondo, is that a resin (e.g., BCB) buffer can reduce stress caused by the buffer layer and has better microwave characteristics (“Benzocyclobutene (BCB) exhibits several advantages over materials such as SiO2, which are conventionally used in integrated optical devices … BCB has lower dielectric loss, a lower dielectric constant, is subject to lower mechanical stress, and is much easier to process during production of integrated optical modulators” at 3:25 – 35; “… the modulator includes a buffer layer 76 comprising a layer of Benzocyclobutene (BCB) 3022 ... BCB has superior thermal and electrical characteristics compared with conventionally used dielectric layer materials such as silicon dioxide (SiO2). The microwave dielectric constant of BCB is only 2.7, in contrast to 3.9 for SiO2. Furthermore, BCB is hydrophobic, absorbing less than 0.25% moisture 2 absorbs a few percent of moisture after a 24-hour boil because it is porous; emphasis added). 
In light of the foregoing analysis, the Kondo – Hallemeier combination teaches expressly or renders obvious all of the recited limitations.
As an aside, it is noted that the Kondo – Hallemeier combination considers the same benefit of replacing a SiO2 buffer layer with a resin buffer layer (reduced associated stress) as that of the instant application (para. 0010, 0011, and 0068 of the instant specification).  
Regarding claim 2, Hallemeier states that, in the multilayer (Au/Ti) structure of the electrode 56/70, the metal (Ti) layer closest to the substrate 68 is a thin layer of a material (Ti) promoting adhesion of the overlaying metal layer (Au) (“.. the RF power electrodes 54 and 56 are formed from gold, but any conductive metal or metal alloy, such as silver or copper can be used ... In one embodiment, gold is deposited using electroplating or sputtering techniques. For example, a fifty (50) to eighty (80) Angstrom sublayer 70 of titanium may be deposited to improve the adhesion of the gold to the substrate 68” at 7:29 – 38). While Hallemeier does not cite typical thicknesses of Au electrodes required of a traveling-type modulator for high-speed operation (as intended by him; 1:54 – 57), Kondo exemplifies that electrodes of a traveling-wave modulator (para. 0041) have thicknesses of tens of microns, such as 30 m (“The thickness of each of the electrodes was 30 m” at para. 0048). Hence, the Kondo – Hallemeier combination considers that the top metal (Au) layer electroplated on the lowest metal layer (seed Ti layer) has a thickness (up to 30 m) than that (80Å) of the lowest metal layer.
Regarding claim 3, the Kondo – Hallemeier combination considers that the resin layer is formed such that a length of the resin layer along a waveguide direction of the optical waveguide is longer than a length of the metal layer which is adjacent to the resin layer along the waveguide direction of the optical 25waveguide. Indeed, Hallemeier alone meets all of the recited limitations, as detailed above for the 102 rejections using the Hallemeier. Furthermore, Kondo teaches that 
Regarding claims 7 and 8, the Kondo – Hallemeier combination considers that each region 5E,5F,5G,5H of the resin buffer layer 5 can have tapered down ends 13, as shown in Figs. 3 and 4 of Kondo, in order to gradually distribute stress caused by the buffer layer and thereby reduce its impact on optical reflection/loss (“In a particularly preferred embodiment of the present invention, the buffer layer is provided with a tapered zone at one end or both ends thereof, which gradually reduces its thickness when viewed in a longitudinal direction of the optical waveguide. By this construction, occurrence of a discontinuous point where the characteristic impedance rapidly changes can be prevented. Further, since the light does not undergo rapid mode change (optoelectric field) during passage immediately under the buffer layer, the reflection of the light under the buffer layer can be prevented” at para. 0040, emphasis added; “In the traveling wave optical modulator 1B according to this embodiment, a taper portion 13 is provided at each of both ends of each of the buffer layers 5E, 5F, 5G, 5H. The thickness of each buffer layer in the tapered portion gradually changes, i.e., decreases toward the end” at para. 0042).
Further for claim 7, it would be obvious to a person of ordinary skill in the art that the same effect of a gradually distributed stress could be achieved by tapering the ends of buffer layer regions 5E,5F,5G,5H along their widths, in addition to, or instead of, tapering their thicknesses.  
Regarding claim 4, the Kondo – Hallemeier combination considers that each region 5E,5F,5G,5H of the resin buffer layer 5 is longer along the waveguide direction (horizontal direction in Fig. 3 of Kondo) than the intersecting electrodes 9A,9B,9C,9D, so that the resin layer 5 is formed such that there is a length of a part of the resin layer 5 where the adjacent metal 
As seen in Fig. 3 of Kondo, the length is equal to ~ 0.5*(the resin layer length LA – the electrode width). Kondo cites, by way of example, but not limitation, that “Those portions 9A to 9D of the electrode 6 crossing the buffer layers were each 50 m, and those portions 9E and 9F of the electrode 7 crossing the buffer layers were each 50 m ... Lengths LA, LB, LC and LD as shown were all 0.2 mm” (para. 0048). Hence, the extending length of the resin layer is     0.5*(200 – 50) = 75 m and longer that a 1.55 m wavelength of light propagating through the optical waveguide (para. 0052).  
As an aside, it is also noted that the Kondo – Hallemeier combination seeks to gradually distribute stress caused by the buffer layer and the electrodes and thereby minimize/eliminate optical reflection/loss and uses tapered edges/transitions of the resin layer 5, as detailed above for claims 7 and 8. The Examiner takes official notice that it is well known in the art of optics that gradual distributions must occur over lengths substantially longer than the wavelength of light. Hence, the Kondo – Hallemeier combination generally renders obvious that all gradual transitions must have lengths substantially longer than the wavelength of light.  
Regarding claim 5, the Kondo – Hallemeier combination considers that (with reference to Fig. 3 of Hallemeier) the metal layer 70 adjacent to the resin layer 76 is formed such that a length of the metal layer along the waveguide direction (horizontal direction in Fig. 2) of the optical waveguide is equal to a length of another metal layer 54,56 adjacent to the metal layer 70 along the waveguide direction of the optical waveguide.
Regarding claims 10 – 14, the Kondo – Hallemeier combination teaches expressly or renders obvious all of the recited limitations, as detailed above for the 102 rejections using the Hallemeier reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hallemeier, and further in view of Hosokawa.
Regarding claim 9, the Kondo – Hallemeier combination does not expressly teach that the electrode can have a slit/notch formed therein. However, Hosokawa discloses (Figs. 1 – 4 and 7 – 9; Abstract; para. 0032 – 0064) an optical modulator (a general view in Fig. 2) comprising a substrate (para. 0032), an optical waveguide 1, and an electrode 3,4, wherein the electrode can have a slit/notch formed therein. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of the Kondo – Hallemeier combination can have, in accordance with the teachings of Hosokawa, a slit/notch formed therein in order to reduce optical loss (caused by a metal electrode material) by reducing a length of an overlap portion between the optical waveguide and the electrode (Abstract; para. 0041 and 0048 of Hosokawa). Since excess optical loss by a metal electrode is caused mostly by the lowest metal layer (which is the closest to the optical waveguide and caused most attenuation), the Kondo – Hallemeier – Hosokawa combination renders obvious an embodiment wherein a slit/notch is formed in at least one metal layer (Ti) excluding the metal (Au) layer formed at the uppermost part, among the metal layers constituting the multilayer structure (Au/Ti).

Allowable Subject Matter

The reason for indicating allowable subject matter is that none of the prior art of record, taken alone or in combination, teaches expressly, renders obvious, and provides a motivation for an optical waveguide modulator wherein a multi-layer electrode structure can have a bottommost layer wider that a layer(s) above it, that is (with reference to Figs. 7 – 9 of the instant application) the metal layer 850-1 adjacent to the resin layer 852 is formed such that a length of a part of the metal layer where the other metal layer 850-2 is not formed along the waveguide direction of the optical 20waveguide is longer than a wavelength of light propagating through the optical waveguide. The instant application recognizes the benefit of such electrode arrangement in that it provides a gradual distribution of stress and reduces its impact on the optical waveguide (para. 0082 – 0090 of the instant specification).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0269394 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896